Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Hooper et al (US 2017/0249785 A1) generally discloses a VR view tracking system.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
binding the perspective view orientation of the third person perspective view to a first person perspective view orientation of a virtual reality helmet of the target virtual object according to a third person perspective view configuration operation, so that the perspective view orientation of the third person perspective view changes as the first person perspective view orientation of the virtual reality helmet changes, to obtain a first person perspective view picture, the first person perspective view picture being a picture within a field of view shot by the third person perspective view virtual camera based on a current location information of the target virtual object  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (469)295-9129.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715